Case 2:16-cv-06577-SRC-CLW Document 152 Filed 01/30/19 Page 1 of 1 PagelD: 1910

CHIESA SHAHINIAN & GIANTOMASI PC

ONE BOLAND DRIVE
WEST ORANGE, NJ 07052

eT

 

csglaw.com

 

ATTORNEYS AT LAW DENNIS M. TOFT
dtoft@csglaw.com

(O) 973.530.2014

(F) 973.530.2214

January 30, 2019

VIA Electronic Filing

Honorable Cathy L. Waldor, U.S.M.J.

United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse

50 Walnut Street

Newark, NJ 07101

Re: BRG Harrison Lofts Urban Renewal LLC v. General Electric Company, et al. (the
“BRG Action’) and Evanston Insurance Company v. Accredited Environmental
Technologies, Inc., et al. (the “Evanston Action’),

Consolidated Action No. 2:16-cv-06577 (SRC-CLW)

Dear Judge Waldor:

We represent Plaintiff BRG Harrison Lofts Urban Renewal LLC (“BRG’) in this consolidated matter.
We and defendant General Electric (“GE”), write in accordance with your text order of October 26,
2018 requesting status reports regarding mediator selection and dates of mediation.

The parties have selected Robbie Barr, Esq. to mediate this matter, and we are working
together to confirm the dates for mediation sessions with Judge Barr based on her availability and
the availability of the parties and counsel. Based on current availability, we anticipate holding
mediation sessions in the second or third week in April. In advance of those sessions we are
working with Judge Barr to create a mediation plan that accounts for the complexity of the case
and the number of parties involved, including dates for submission of position papers.

At this point, we do not anticipate requiring the Court’s assistance to move the mediation

forward.
Respectfully,

DENNIS M. TOFT

 

Member
DMT:da
cc: All Counsel
WEST ORANGE NEW JERSEY TRENTON NEW JERSEY NEW YORK NEW YORK

4830-1551-1174.v1
